Per Curiam:
This case is ruled by Westmoreland County v. Donnelly, 3 Sad. Rep. 483, which was a suit brought by two physicians against a poor district to recover compensation for professional services rendered paupers. One of the plaintiffs was employed by a railroad company for a specific sum per month to attend cases of personal injury for which the company might be responsible. Plaintiff attended numerous persons injured, some by accidents upon the property of the railroad company, and others by accidents received elsewhere. The persons injured on the railroad were chiefly trespassers, and all were paupers upon the defendant. After the services were rendered the plaintiff presented his bill to the railroad company, which declined to pay. He then brought suit against the county, and it was held that he was entitled to recover as to all emergency claims,- but not as to the others.
The verdict in the case in hand establishes the following facts: (1) That the patient was a poor person without the means to satisfy the plaintiff’s bill; (2) that the services were rendered; (3) that it was a case of emergency; (4) the value of said services; and (5) that said services have not been paid,
We have also the certificate of two justices of the peace that the bill of plaintiff was correct and that they approved of the same. They also “find that the said Louis Hayes is a poor person ufiable to pay the same; that the illness was sudden and the emergency great.”
We are unable to see any serious error in the rulings of the learned court, and upon the facts the case was overwhelmingly with the plaintiff.
Judgment affirmed.